 528DECISIONSOF NATIONALLABOR RELATIONS BOARDMead and Mount Construction CompanyandInternational Union of Operating Engineers, LocalNo. 571,affiliatedwith International Union ofOperatingEngineers,AFL-CIO.Case17-CA-3144January 30,1968DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn October 11, 1967, Trial Examiner DavidLondon issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor-Relations Board adopts as its Order the Recom-mended Order of of the Trial Examiner and herebyorders that the Respondent, Mead and Mount Con-struction Company, Omaha, Nebraska, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Delete from the second line of the first para-graph of the notice the words "a Trial Examinerof.,,2.Delete from the fourth line of the first in-dented paragraph of the notice the words "Trial Ex-aminer," and substitute therefor "National LaborRelations Board."TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID LONDON,Trial Examiner:Upona charge filedFebruary 9, 1967, byInternational Union of OperatingEngineers,Local No. 571, affiliatedwith InternationalUnion of Operating Engineers,AFL-CIO,hereinafterreferred to as the Union,the General Counsel of the Na-tional Labor Relations Board,by theRegional DirectorforRegion 17, issued a complaint on April 28, 1967,which,as thereafter amended,alleges that on January 30,1967,Mead and Mount Construction Company,hereafterreferredtoasRespondent,dischargedTheodore J. Foster and,on February6, 1967,failed andrefused to rehire him, because of his membership in, ad-herence to,and activity on behalf of the Union, therebyviolating Section 8(a)(1) and (3) of the National LaborRelations Act, as amended(the Act).Respondent, by itsanswer, denied that it had discharged Foster for thereasons alleged in the complaint and affirmativelypleaded that he "was discharged because of his inabilityto perform the work which was properly assigned to himin a competent and efficient manner."Pursuant to due notice,a hearing in the above-entitledmatter was held before me at Omaha, Nebraska, on June8-9, 1967. The General Counsel, Respondent, and theUnion appeared at the hearing and were given full oppor-tunity to examine and cross-examine witnesses, to in-troduce relevant evidence,to argue orally, and to filebriefs. Since the close of the hearing, briefs have beenreceived from the General Counsel,Respondent,and theUnion,and have been fully considered.Upon the entire record in the case,and my observationof the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Colorado corporation engaged in thebuilding and construction industry as a general contrac-tor, with its home office at Denver, Colorado. During the12months prior to the filing of the complaint herein,Respondent performed work and services valued in ex-cess of $50,000 on projects located outside the State ofColorado. Respondent admits, and I find, that it is an.em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis, and at all times material herein has been,a labor organization within the meaning ofSection 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PACTICESTheodore J. Foster, the alleged discriminatee, was thefirstoperating engineer hired by Respondent in thesummer of 1966 while the latter was engaged as generalcontractor in the construction of the Nebraska MethodistHospital in Omaha, Nebraska. During the interim endingwith Foster's termination on January 30, 1967, five otheroperating engineers were also engaged on that job. In ac-cordance with craft practice and custom, Foster, the firstengineer on the job and a member of the Union for 12years, was designated and thereafter acted as job steward.Under its contract with the hospital owners, it wasRespondent's responsibility to erect,maintain,andoperate the hoist necessary to move all constructionmaterial, including that of subcontractors, to the 10-storyhospital project. Foster was employed to help erect andto operate this hoist. For that purpose, Respondent pro-vided a gasoline engine housed in a shed 8 by 10 feet,169 NLRB No. 79 MEAD & MOUNT CONSTR. CO.529located about 20 feet from the building being constructed.The shack failed to give Foster protection from debrisand building materials falling from upper floors. Thus, onone occasion, sand, blown by an airhose from the con-struction project,was blown into Foster's eyes. Onanother occasion, an ironworker "cutting a beam off,didn't catch it, and it came through, bounced off themachine and glass cut [Foster] in the head." Anothertime, "a 2 x 4 bounced off [his] shoulder." Foster com-plained of these incidents to John Pike, Respondent'sconstruction superintendent, and John Schreiner, theironworkers' superintendent. The engine, located in theshack, was at least 25 years' old and a source of troublefrom the day it was installed. The gas fumes which itejected made it necessary for Foster to frequently seekfresh air outside the shack. Because of the poor conditionof the machine, Foster called the State Safety Inspector"to get the machine red tagged."During the first or second week in December 1966,Respondent had to resort to the use of heaters to preventfreezing of the concrete then being poured. During thatperiod, another engineer informed Foster that contrary tothe terms of Respondent's collective-bargaining agree-ment with the Union, the heaters were being operated andmaintained by employees other than operating engineers.Foster testified that he reported the aforementionedgrievances to Pike, Schreiner, and Ivan Clay, Respond-ent's labor foreman, "about once a week." Pike ad-mitted that commencing in October, Foster several timespresented grievances to him, that he knew that Foster, assteward, "was bringing up grievances" to Schreiner andClay, and that "Foster was involved" on the occasionswhen he "had to put additional operators on this job."Schreiner complained to Foster that he was going by"that damn rule book." Pike told employee RichardHeadley "that he was going to fire [Foster] if he didn'tstay in the shack because he was always going around tothe job with his nose in everybody else's business." WhenHeadley remonstrated that this was part of the steward'sresponsibility, Pike merely replied that Foster "goes bythe rule book an awful lot."On January 30, 1967, Respondent found it necessaryto shut the hoist down for a period of a week. On theMonday 'before, James Gilpin, the Union's businessagent, was called to the building site by Foster and in-formed that on the preceeding Saturday and Sunday, con-trary to the terms of the agreement with the Union, asmall hoist had been operated without the services of anoperating, engineer.When Gilpin complained of this toPike, the latter told Gilpin 'that he had gone home toDenver over the weekend and was unaware of the in-cident. Pike informed Gilpin, however, that he "woulddefinitely' instruct the roofing contractor that ... if therewas any further work to be done with the roofing hoist, hewould insist the men get an operating engineer on it."Pike then informed Gilpin of the proposed 1-week shut-down of the hoist, adding that he was "going to pay TedFoster off and [didn't] want him back." When Gilpinasked to be given a reason, Pike replied: "Well, he is atroublemaker, he has a big mouth, he is too mouthy."1Gilpin remonstrated that he considered this to be Foster'sjob and that when operation of the hoist was resumed, hewould send Foster back to the job. Pike answered that ifFoster appeared for work he would merely give him 2hours showup time and send him back to the hall. Gilpininformed Foster of the conversation he had with Pike. OnJanuary 30, Pike handed Foster two paychecks, told him"this is it," smiled, and walked away.Pursuant to instructions from Griner, Foster reportedfor work at the construction site on February 6 whenoperation of the hoist was resumed. About a half hourlater,Pike handed Foster a check for 2 hours showuptime. When Foster asked why he was being fired, whetherhis work was unsatisfactory, Pike merely told him that itwas "because of [his] big mouth."As previously indicated, Respondent's answer pleadsthat Foster "was discharged because of his inability toperform the work which was properly assigned to him ina competent and efficient manner." Respondent's ownwitnesses, however, testified that Foster was a competentand efficient operator. Thus, Pike testified he had no"complaint of [Foster's] ability to operate that hoist" orthat Foster "failed to follow [his] directions." Schreiner,Respondent's ironworkers' superintendent and employedby Respondent for 17 years, testified that Fosteroperated "in a competent and efficient manner." Clay,Respondent's labor superintendent, testified that Foster"was a good qualified operator ... he could do one of thebest jobs there was [sic]."At the conclusion of Pike's direct testimony, I askedhim to state why he did not rehire Foster and Pike an-swered: "The way in which he operated, not the hoist, butthe way he operated his personal habits at the job he wasdoing."When I remarked that I did not understand whathe meant by "personal habits," Pike answered: "A habitof trying to run the job, telling different people what theycould do and what they can't do, and this isn't part of hisjob at all. He is hired to run the hoist and nothing else."That conclusionary testimony, coupled with a painstak-ing review of the entire transcript of testimony, indicatesthat Respondent seeks to justify its discharge of Fosteron a ground that he violated Pike's established rules or in-structions in two respects (a) that operation of the hoistbe on a "first come, first served" basis, and (b) thatFoster "stay in the shack, only operate the levers" andrefrain from helping others perform their work.2With respect to (a) immediately above, Pike, by meansof hearsay testimony, testified that at weekly meetingswith subcontractors they complained of delays in secur-ing use of the hoist. However, no subcontractor or em-ployee of a subcontractor was called upon to testify withany specificity concerning this alleged complaint. In anyevent, Pike testified that "the other subcontractors werecomplainingmostly""about this delay whileRespondentwas pouring concrete. Pike admitted, however, that hehad given "Fostera directordernotto let the subcontrac-tors use" the hoist while concrete was being poured, "thatMead & Mount [Respondent]came first."With respect to (b) above, Pike testified on direct ex-amination that he many times told Foster to stay in theshack, "operate the levers," and do nothing else, and thatitwas not Foster's "job to see to it that the platforms areloaded properly." On cross-examination, however, he ad-mitted knowledge of an occasion when "steel fell off theskip hoist when it was improperly loaded and fell to theground." Later in his cross-examination, contrary to hisdirect examination, Pike admitted that "the operating en-IPike admitted that he "might have said [Foster] was a troublemaker."2During the hearing, Respondent's counsel stated that Foster "wasHe also testified that he was "tired of Foster raising hell about every littledischarged because he did not stay in the shack where he was supposedthing and that [he was] going to fire him "to." 530DECISIONSOF NATIONALLABOR RELATIONS BOARDgineer hascompletecharge as to proper loading [of thehoist] for purposes of safety."On the entire record and my observation of the wit-nesses asthey testified, I am convinced and find thatFoster was not discharged or denied further employmentfor the reasons claimed by Respondent. Instead, I findthat he was discharged and not rehired because of hiszealous effortsas unionsteward and to dim the ardor ofany steward that might succeed him. I am convinced andfind that Respondent sought, and believed it had found,a reasonable pretext for ridding itself of a most zealousunion steward.In any event,assuming that Foster was unable "to per-form the work which was properly assigned to him in acompetent and efficient manner,"this being the defensepleaded in Respondent's answer,"the.mere existence ofvalid grounds for a discharge is no defense to a chargethat the discharge was unlawful,unless the discharge waspredicatedsolelyon those grounds, and not by a desire todiscourage union activity.Sunshine Biscuits, Inc.v.N.L.R.B.,274 F.2d 738, 742.It is very apparant that[Foster] was a thorn in the side of Respondent. He hadplayed [a] leading role in enforcing the rights of em-ployees under the union contract during the period he wassteward."N.L.R.B. v. Symons Manufacturing Co.,328F.2d 835. On the entire record, I find that Pike firedFoster and refused to reemploy him because of his zeal inthe performance of his duty as union steward.BunneyBros. Construction Company,139 NLRB 1516;N. Y.Trap Rock Corporation,148 NLRB 374;Top NotchManufacturing Company,145NLRB429; InterboroContractors, Inc.,157 NLRB 1295;Pathe Laboratories,Inc.,141 NLRB 1290, 1298-99.Upon the basis of the entire record, I make the follow-ing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By dischargingTheodoreJ.Foster andthereafterrefusing to reinstate him because of his protected, con-certed union activities,Respondent engaged in violationsof Section 8(a)(1) and(3) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I recommend that it cease and desisttherefrom and take certain affirmative action designedto effectuate the policiesof the Act.Respondent havingviolated Section 8(a)(1) and (3) of the Act in dischargingFoster and refusing to reinstate him because he engagedin protected concerted activities under the Act, I recom-mend, in the event that the Nebraska Methodist Hospitalproject has not yet been completed and that work isavailable there for an operating engineer, that Respond-ent offer him immediate and full reinstatement to hisformer or substantially equivalent position, without preju-dice to his seniority or other rights and privileges. It isfurther recommended that Respondent be required tomake Foster whole for any loss of pay he may have suf-fered as a result of the discrimination against him by pay-ment to him of a sum of money equal to that which hewould have earned as wages from February 6, 1967, lesshis net earnings during such period, in accordance withthe formula prescribed in F.W. Woolworth Company,90NLRB 289, together with interest on said sum, computedin accordance with the formula prescribed inIsis Plumb-ing & Heating Co.,138 NLRB 716.In the event the Nebraska Methodist Hospital projecthas been completed, I recommend that the foregoing bemodified to the following extent: Respondent need notoffer immediate reinstatement to Foster but shall notifyhim, in writing, that notwithstanding his discharge andrefusal of reinstatement, he will be considered eligible foremployment in the future on a nondiscriminatory basis atany of Respondent's projects if he should choose to applyfor such employment. Copies of the attached noticemarked "Appendix," shall be posted by Respondent atthe Nebraska Methodist Hospital project if work per-formed by Respondent has not been completed. In theevent said work has been completed, a copy of said Ap-pendix shall be enclosed with the written statement toFoster mentioned immediately above. Copies of saidnotice shall also be posted at Respondent's place of busi-ness and mailed to all employees who were engaged inperformingwork for Respondent at the NebraskaMethodist Hospital project on January 30, 1967.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,it is hereby recommended that Respondent, Mead andMount Construction Company, its officers, agents, suc-cessors,and assigns, shall:1.Cease and desist from:(a)Discharging, laying off, or otherwise discriminatingin regardto the hireand tenureof employment, or anyterm or condition of employment of its employees,because they have engaged in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.(b) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of theirright to engage in or to refrain from engaging in any or allactivities guaranteed in Section 7 of the Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)In the event that the work which was to be per-formed at the Nebraska Methodist Hospital project byRespondent has not yet been completed and work for anoperating engineer is still available there, offer TheodoreJ.Foster immediate and full reinstatement to his formeror equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole forany loss he may have suffered by reason of his dischargein the manner and to the extent set forth in the section ofthis Decision entitled, "The Remedy."(b) In the event that the work which was to be per-formed by Respondent at the Nebraska MethodistHospital project has been completed, make wholeTheodore J. Foster for any loss of pay he may have suf-fered by reason of his discharge and failure to reemployhim, and assure him of his future eligibility for employ-ment by Respondent in the manner and to the extent setforth in the section entitled, "The Remedy." MEAD & MOUNT CONSTR. CO.531(c)In the event the work which was to be performedby Respondent at the Nebraska Methodist Hospital pro-ject has not yet been completed, post at said project co-pies of the attached notice marked "Appendix."3 Copiesof said notice, to be furnished by the Regional Directorfor Region 17, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and remain posted aslong as work is being performed by Respondent at theaforementioned project, but, in no event, for more than 60consecutive days from the date of posting, in conspicuousplaces, including all places where notices to Respondent'semployees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that said noticesare not altered, defaced, or covered by any other material.(d)In the event Respondent's work at the NebraskaMethodist Hospital project has been completed, mail co-pies of said notice to the persons specified in the sectionentitled, "The Remedy."(e)Notify Theodore J. Foster if presentlyserving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(f)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports, and all other records neces-sary or useful to determine the amount of backpay dueunder the terms of this Recommended Order.(g)Notify the Regional Director for Region 17 in writ-ing, within 20 days from the date of receipt of this Deci-sion,what steps Respondent has taken to complyherewith.43 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."4 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 17, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuantto theRecommendedOrder of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:After a trial in which both sides had the opportunity topresent their evidence, a Trial Examiner of the NationalLabor Relations Board has found that we violated the lawand has ordered us to post this notice and keep thepromises that we make in this notice.WE WILL NOT discharge, lay off, or otherwise dis-criminate against any employee for engaging in unionactivity, or the zealous performance of their duties asunion steward. Since the Trial Examiner found thatwe did so when we discharged and refused to rehireTheodore J. Foster, we will offer to Theodore J.Foster full reinstatement to his former or substan-tially equivalent job, and make him whole for anyloss ofearningshe may have suffered by reasons ofhis discriminatory discharge.WE WILL NOT discourage union activity or mem-bership in International Union of Operating En-gineers, Local No. 571, affiliated with InternationalUnion of Operating Engineers, AFL-CIO, or anyother labor organization by discriminating againstyou if you choose to engage in union activity or joinLocal Union No. 571, or any other union.You and all our employees are free to become, orrefrain from becoming, members of any labor organiza-tion.DatedByMEAD AND MOUNTCONSTRUCTION COMPANY(Employer)(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri64106, Telephone 374-5282.350-212 0-70-35